DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burnett et al. (US 2008/0306325; already of record).
Regarding claim 31, Burnett discloses, a passive fractal-based device (Figs. 1 and 5) applicable by a patient (Paragraph 0090, lines 1-2 and 42) comprising at least one topographic geometrical matrix (26) and a support (20), wherein each topographic geometrical matrix comprises:
an outer circle (see 26, 60 and “1st concentric circle” of annotated Fig. 5 below) that completely encompasses at least one inner circle (see 26, 60 and “2nd concentric circle” of annotated Fig. 5 below), wherein the outer circle and the at least one inner circle do not share a tangential arc point (see 26 of Figs. 1 and 5).
Burnett does not explicitly disclose the diameter of the outermost circle is at most 130 mm, and the diameter of the innermost circle is at most 3 mm, and wherein the ratio between the diameter of the outermost circle and the diameter of the next circle is at least 1.3, and wherein the ratio between the diameter of the outermost circle and the diameter of the next circle counted inwards toward the common center of the circles in each topographic geometrical matrix is the ratio between any number being at least 2 in Fibonacci's sequence of numbers and any number lower than that being at least 1 in said Fibonacci's sequence of numbers, including .+-.10% for each ratio.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the diameter of the outermost circle is at most 130 mm, and the diameter of the innermost circle is at most 3 mm, and wherein the ratio between the diameter of the outermost circle and the diameter of the next circle is at least 1.3, and wherein the ratio between the diameter of the outermost circle and the diameter of the next circle counted inwards toward the common center of the circles in each topographic geometrical matrix is the ratio between any number being at least 2 in Fibonacci's sequence of numbers and any number lower than that being at least 1 in said Fibonacci's sequence of numbers, including .+-.10% for each ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.



    PNG
    media_image1.png
    621
    677
    media_image1.png
    Greyscale

Regarding claim 32, Burnett discloses the claimed invention as set forth above, but does not explicitly disclose the relationship between the outermost circle and the innermost circle of the matrix is 13.+-.10%.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the relationship between the outermost circle and the innermost circle of the matrix is 13.+-.10%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 33, Burnett discloses the claimed invention as set forth above, but does not explicitly disclose the topographic geometrical matrix according to claim 1 a) and b) has a diameter of the outermost circle ranging from 2 mm to 130 mm, and a diameter of the innermost circle ranging from 0.5 mm to 3 mm.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the topographic geometrical matrix according to claim 1 a) and b) has a diameter of the outermost circle ranging from 2 mm to 130 mm, and a diameter of the innermost circle ranging from 0.5 mm to 3 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 34, Burnett further discloses, the matrix comprises several concentric circles and one or more rings formed between circles are closed (see 26).
Regarding claim 35, Burnett discloses the claimed invention as set forth above, but does not explicitly disclose the line width of the circles of the topographic geometrical matrix ranges from 0.05 mm to 2.0 mm.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the line width of the circles of the topographic geometrical matrix ranges from 0.05 mm to 2.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 36, Burnett further discloses, the topographic geometrical matrix is fully or partially colored with one or more metallic colors (see 26; note, the Examiner interprets that because the coils 26 are conductive that the coils 26 are made of conductive metal(s) and therefore are fully or partially colored with one or more metallic colors).
Regarding claim 37, Burnett further discloses, the topographic geometrical matrix comprises a metal (see 26; note, the Examiner interprets that because the coils 26 are conductive that the coils 26 are made of conductive metal(s)).
Regarding claim 38, Burnett discloses the claimed invention as set forth above, but does not explicitly disclose the metal is chosen from copper and brass.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the metal is chosen from copper and brass for the purpose of providing a matrix which effectively conducts signals.
Regarding claims 39-41 and 51, Burnett further discloses, the topographic geometrical matrix is plated, imprinted, etched, glued, or laminated on the support (see 20, 26 and associated text), the support comprises glass, cardboard, paper, plastic, sheet metal, or a natural material (Paragraph 0050), and the support adheres to human or animal skin (Paragraph 0049). 
Regarding claim 42, Burnett further discloses, the support is a plaster having an upper side provided with the topographic geometrical matrix and a bottom side that adheres to human skin (Paragraphs 0049-0050).
Regarding claim 43, Burnett discloses, the claimed invention as set forth above, but does not explicitly disclose the topographic geometrical matrix is imprinted with silver color on the plaster. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the topographic geometrical matrix is imprinted with silver color on the plaster for the purpose of providing a matrix which effectively conducts signals.
Regarding claim 44, Burnett discloses, the plaster is transparent (Paragraph 0050).
Regarding claims 45-46, Burnett further discloses, before application by the patient, the support is provided on its adhesive bottom side with a peelable backing paper (Paragraphs 0050 and 0052), and several identical or different topographic geometrical matrixes are applied to the support (see 26).
Regarding claim 47, Burnett discloses the claimed invention as set forth above, but does not explicitly disclose the diameter of the outermost circle is at most 80 mm.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the diameter of the outermost circle is at most 80 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 48-50, Burnett discloses the claimed invention as set forth above, but does not explicitly disclose the diameter of the outermost circle is at most 30 mm, the line width of the circles of the topographic geometrical matrix ranges from 0.1 mm to 1.5 mm, the line width of the circles of the topographic geometrical matrix ranges from 0.1 mm to 1.5 mm, and the line width of the circles of the topographic geometrical matrix ranges from 0.5 mm to 1.0 mm.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the diameter of the outermost circle is at most 30 mm, the line width of the circles of the topographic geometrical matrix ranges from 0.1 mm to 1.5 mm, the line width of the circles of the topographic geometrical matrix ranges from 0.1 mm to 1.5 mm, and the line width of the circles of the topographic geometrical matrix ranges from 0.5 mm to 1.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 52, Burnett further discloses, and a method for therapeutic treatment of tinnitus comprising applying at least one device according to claim 31 (see rejection of claim 31 above) on the body of a tinnitus patient and subjecting the at least one device to light with a wavelength of 360-4000 nm (Paragraph 0033).
Regarding claim 53, Burnett discloses the claimed invention as set forth above, but does not explicitly disclose the patient is subjected to treatment with said device for up to one month. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the patient is subjected to treatment with said device for up to one month, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 54, Burnett further discloses, the tinnitus is mild tinnitus, moderate tinnitus, or severe tinnitus (Paragraph 0090, lines 1-2 and 42).
Regarding claims 55-56, Burnett further discloses the support adheres to human or animal skin by means of an adhesive surface (20), and the device is applied in the vicinity of the affected ear (Paragraph 0049), and the light is daylight (Paragraph 0033).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        09/26/2022